Cook, J.,
dissenting. I respectfully disagree with the decision of the majority because I agree with the court of appeals that Skivolocki does not dictate the result in this case.
The majority cites Skivolocki language, reasoning that “ ‘strip mining is totally incompatible with the enjoyment of a surface estate,’ ” and thus “ ‘a heavy burden rests upon the party seeking to demonstrate that such a right exists.’ ” That balancing of the agricultural use of property against the total destruction of such uses by strip mining played an important part in the Skivolocki decision. The instant case differs in that here we have a challenge between the lessee of the surface estate, whose lease permits strip mining, and the owner of the mineral estate, which also claims the right to strip-mine.
The court of appeals analyzed this case “in a manner consistent with well-established contract law.” Given the plain meaning of the language of the deeds, the appeals court concluded, and I agree, that Drydock reserved the right to surface-mine. The deeds provide that Drydock continues to own “all of the minerals of whatsoever nature and description” and may enter “in, on or under said premises for the purpose of * * * mining and removing the same * * Moreover, as cited by the appellate court, the dictionary definition of “mining” at the time the deeds were executed included the method of surface mining.
*320Although the majority seems to be persuaded by the unassailable proposition that it is unlikely that any purchaser of a surface estate would buy the surface of a tract subject to the right of the mineral owner to destroy that surface, the concurring opinion of Judge Grey of the court of appeals poses the equally sound question as to whether any reasonable person would reserve a mineral interest but not the right to recover the minerals. Today’s decision results in Drydoek owning the coal but with no right to mine it and Graham having the right to mine it but no ownership.
I therefore would affirm the judgment of the court of appeals based on the language of the reservation clauses in the deeds.